Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al., “Dynamic Warp Formation and Scheduling for Efficient GPU Control Flow” (hereinafter Fung).
	Regarding claim 1, Fung teaches:
A method for reducing divergence of control flow in a single- instruction-multiple-data processor, the method comprising: at a point of divergent control flow, identifying control flow targets for different execution items of a wavefront (see e.g. section 4, a 
Regarding claim 2, Fung teaches:
The method of claim 1, wherein identifying the control flow targets for the different execution items comprises identifying whether the different execution items take or do not take a branch (see e.g. section 4, fig. 9, whether they take a branch to code A or not).
Regarding claim 3, Fung teaches:
The method of claim 1, wherein identifying the control flow targets for the different execution items comprises identifying the target address of a jump (see e.g. section 3.2, 4, a target is identified to determine whether they are branching to the same target).
Regarding claim 4, Fung teaches:
The method of claim 1, wherein sorting the execution items comprises grouping execution items with the same control flow target together into the execution item groups (see e.g. section 4, fig. 9).

The method of claim 1, wherein the reorganizing comprises an inter-wavefront technique, in which execution items are reorganized across wavefronts of a workgroup (see e.g. section 4, fig. 9, execution items are reorganized across warps).
Regarding claim 6, Fung teaches:
The method of claim 5, wherein reorganizing the execution items based on the sorting comprises assigning execution item groups to the wavefronts of the workgroup (see e.g. section 4, fig. 9, execution items are assigned to warps).
	Regarding claim 7, Fung teaches:
The method of claim 1, wherein the reorganizing comprises an intra-wavefront technique, in which execution items are reorganized across time slots of a wavefront (see e.g. section 4, fig. 9, a warp is reorganized by adding execution items to the open slots to fill out the time slots of the warp).
Regarding claim 8, Fung teaches:
The method of claim 7, wherein reorganizing the execution items based on the sorting comprises assigning execution item groups to the time slots of the wavefront (see e.g. section 4, fig. 9, groups of threads and their instructions are assigned to slots of a warp).
	Regarding claim 9, Fung teaches:
The method of claim 1, further comprising: adding, by a compiler, into a shader program, instructions to implement the sorting and reorganizing (see e.g. section 3, compiled code for a shader program used along with dynamic hardware optimizations).

Claims 18-20 are rejected for reasons corresponding to those given above for claims 1-3.





Response to Arguments
Applicant's arguments filed 5/5/21 have been fully considered but they are not persuasive.
Applicant argues that “in Fung, the warps that execute past a divergence point are different from the warps that execute prior to the divergence point” and therefore fails to teach the amended limitations.

Examiner respectfully disagrees. Fung describes that from the pool of threads that are being reorganized, some threads are assigned to new warps but other threads remain in their original warps (see e.g. section 4.2, “threads that do not cause any conflict will be assigned to the original warp”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M LINDLOF whose telephone number is (571)270-1024.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M LINDLOF/Primary Examiner, Art Unit 2183